State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 11, 2014                    106358
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

RASHAWN WRIGHT,
                    Appellant.
________________________________


Calendar Date:    October 15, 2014

Before:   Peters, P.J., Garry, Egan Jr. and Devine, JJ.

                              __________


     Larry Rosen, Albany, for appellant.

      P. David Soares, District Attorney, Albany (Brittany L.
Grome of counsel), for respondent.

                              __________


Devine, J.

      Appeal from a judgment of the County Court of Albany County
(Ceresia, J.), rendered November 15, 2013, convicting defendant
upon his plea of guilty of the crime of burglary in the second
degree.

      To resolve all potential charges stemming from his
involvement in a string of home burglaries, defendant pleaded
guilty to an indictment charging him with burglary in the second
degree and waived his right to appeal from the conviction and
sentence. County Court further advised defendant that it was
making no commitment on the issue of whether to adjudicate him a
youthful offender. County Court thereafter denied defendant's
request for youthful offender status and sentenced him, within
the range contemplated by the plea agreement, to a prison term of
                              -2-                  106358

six years to be followed by five years of postrelease
supervision. Defendant appeals, and we now affirm.

      Defendant does not challenge the validity of his guilty
plea or appeal waiver, and the record reveals that both were
voluntary, knowing and intelligent. To the extent that defendant
now challenges the agreed-upon sentence as harsh and excessive,
his argument is precluded by his valid appeal waiver (see People
v Fate, 117 AD3d 1327, 1329 [2014]). His valid appeal waiver
similarly precludes his contention that County Court "improperly
denied him youthful offender treatment and his request that we
exercise our interest of justice jurisdiction to grant him
youthful offender status" (People v Torres, 110 AD3d 1119, 1119
[2013]), lv denied 22 NY3d 1044 [2013] [internal citations
omitted]; accord People v Fate, 117 AD3d at 1329).

     Peters, P.J., Garry and Egan Jr., JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court